Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed August 24th, 2022 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 24th, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the propeller” in line 1. Since, claim 3 depends on claim 2, it is unclear if “the propeller”, as recited in claim 3, is the “first propeller”, as recited in claim 2 or different. For the examination purpose they would be considered to be the same “first” propeller.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates et al. (US 2014/0339371).
Regarding claim 1, Yates et al. ‘371 teaches (figures 1-5) an aircraft/mothership (10) comprising:
a frame (mothership is built in a frame);
at least one electrically-powered propulsion unit providing motive power for levitation and translation of the aircraft (Para 0034, 0040)
one or more pods/UAV packs (50) not capable of independent flight, each of the one or more pods comprising a battery coupled to and powering the electrically-powered propulsion unit, mounted by a physical interface to the frame, the physical interface enabled to detach and jettison the one or more pods (Para 0038-0040, 0054, 0056); and
control circuitry operable to manage power from the battery to the electrically powered propulsion unit, and to jettison the one or more pods (Para 0039, 0055-0057; electrically connecting battery pack to the mothership involves control circuitry).
Regarding claim 2, Yates et al. ‘371 teaches (figures 1-5) the aircraft wherein at least of the one or more pods/UAV pack (50) comprise, in addition to the battery, local control circuitry, an electric motor and a first propeller coupled to the motor such that, when the motor operates, the first propeller spins (Para 0055-0056).
Regarding claim 5, Yates et al. ‘371 teaches (figures 1-5) the aircraft wherein the aircraft is a fixed-wing aircraft, and at least one of the one or more pods are mounted beneath wings of the aircraft (clearly seen in figure 5).
Regarding claim 7, Yates et al. ‘371 teaches (figures 1-5) the aircraft wherein the at least one of the one or more pods further comprise a parachute controllable to deploy following the jettisoning the pod (Para 0044).
Regarding claim 8, Yates et al. ‘371 teaches (figures 1-5) the aircraft wherein the fixed-wing aircraft further comprises an electrically-powered motor with a second propeller, separate from the one or more pods, powered from the one or more pods (as shown in the figure below).

    PNG
    media_image1.png
    204
    298
    media_image1.png
    Greyscale

Claims 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 2014/0339371) as applied to claims 2, 2 and 5 above respectively, and further in view of Vondrell et al. (US 2018/0065741).
Regarding claims 3-4, Yates et al. ‘371 teaches (figures 1-5) the aircraft of claim 2 but it is silent about the aircraft wherein the first propeller folds into a volume having an axis co-linear with an axis of motor when not in use and the first propeller is enabled to vary pitch.
However, Vondrell et al. ‘741 teaches (figures 1-10) an aircraft (10) with unducted electric fan (72) comprising foldable propeller/blade (76), whose axis is co-linear with an axis of motor (86) (clearly seen in figure 10), capable of varying pitch (Para 0042, 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yates et al. ‘371 to incorporate the teachings of Vondrell et al. ‘741 to configure the aircraft wherein the first propeller folds into a volume having an axis co-linear with an axis of motor when not in use and the first propeller enabled to vary pitch. One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties during flight.
Regarding claim 6, Yates et al. ‘371 teaches (figures 1-5) the aircraft wherein the at least one of the one or more pods mounted beneath the wings comprise controls, motors, and propellers, and are manageable through the control circuitry, individually, to jettison the pods (Para 0055-0056),
but it is silent about the at least one or more pods manageable through the control circuitry, individually, to start and stop the motors and fold the propellers.
However, Vondrell et al. ‘741 teaches (figures 1-10) an aircraft (10) with unducted electric fan (72) comprising foldable propeller/blade (76) (Para 0063; aircraft control folds propeller blades).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further Yates et al. ‘371 to incorporate the teachings of Vondrell et al. ‘741 to configure the at least one or more pods manageable through the control circuitry, individually, to start and stop the motors and fold the propellers. One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties during flight.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 2014/0339371) as applied to claim 5 above, and further in view of Darby et al. (US 2019/0170068).
 Regarding claim 9, Yates et al. ‘371 teaches (figures 1-5) the aircraft of claim 5 but it is silent about the fixed-wing aircraft further comprising an internal combustion engine with a second propeller which is enabled to be stopped and feathered with at least one of the one or more pods powering motors with the first propellers in operation.
However, Darby et al. ‘068 teaches (figure 8) the gas turbine engine comprising feathering system (70) the serves to feather the propeller blades (68) in some situations during flight of an aircraft to which the gas turbine engine (100) is mounted (Para 0097). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yates ‘371 to incorporate the teachings of Darby et al. ‘068 to configure the fixed-wing aircraft further comprising an internal combustion engine with a second propeller which is enabled to be stopped and feathered with at least one of the one or more pods powering motors with the first propellers in operation. One of ordinary skill in art would recognize that doing so would provide more thrust and enhance horizontal flights.
Response to Arguments
Applicant’s arguments, filed August 24th, 2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yates et al. (US 2014/0339371).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647